Per Curiam.
Mr. Justice Holland did not participate in the hearing or in the consideration of this cause. Chief Justice Adams and Justices Butler and Burke are of the opinion that it should be affirmed, whereas Justices Campbell, Hilliard and Bouck are of the opinion that it should be reversed. As it therefore must be affirmed by operation of law because of an equally divided court, no good purpose would be served by a statement of the issues or the reasons for the conclusions of the several members of the court.
Judgment affirmed.